Citation Nr: 1002655	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  04-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1950 to January 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for degenerative joint disease of the lumbar 
spine.  

In April 2008, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The Board notes that additional evidence was forwarded to the 
Board in December 2009 after the Veteran's case was certified 
on appeal.  See 38 C.F.R. §§ 19.37, 20.1304 (2009).  The 
Veteran has waived initial RO consideration of the new 
evidence submitted in conjunction with his claim.  38 C.F.R. 
§ 20.1304 (c) (2009).  

In a January 2009 decision, the Board denied service 
connection for degenerative joint disease of the lumbar 
spine.  The Veteran appealed the Board's January 2009 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Order dated October 2009, the Court 
granted a Joint Motion for Remand, vacated the January 2009 
Board decision, and remanded the case for compliance with the 
terms of the joint motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the October 2009 Joint Motion for Remand, and 
upon preliminary review of the record with respect to the 
Veteran's claim of service connection for degenerative joint 
disease of the lumbar spine, further development is required 
prior to final appellate review.

In an August 2003 personal statement, the Veteran stated that 
he was involved in a December 1967 bus accident, as a 
passenger, while stationed at the Utapao Air Force Base in 
Thailand.  He explained that the bus driver was traveling at 
a high speed and lost control of the bus, causing it to hit a 
telephone pole and slide into a ditch.  The Veteran reported 
that he was thrown against the roof of the bus and against 
the cross bar of his seat, as the bus came to a stop on its 
side.  He further added that his back was numb from the 
"blow" against the metal seat cross bar, and he was 
transported to the base dispensary thereafter for treatment.  
In a follow-up statement dated August 2008, the Veteran 
stated that the bus was leased by the United States Air 
Force, and the accident occurred approximately 50 miles from 
the base outside the town of Chanthaburi.  The Veteran 
asserts that his current degenerative joint disease of the 
lumbar spine is related to his active military service.  

As previously mentioned, the Court vacated the January 2009 
Board decision, which denied entitlement to service 
connection for degenerative joint disease of the lumbar 
spine, and remanded the issue to the Board for compliance 
with directives that were specified by the Court.  The Court 
found that the Board's decision directly contradicted the 
evidence of record.  Specifically, the Court stated that the 
Veteran's service treatment records made reference to a 1967 
bus accident; whereas, the Board decision determined that 
service treatment records reflected no evidence of the 
Veteran being involved in a bus accident.  Furthermore, since 
the Board relied upon the absence of evidence relating to the 
in-service bus accident, the Board did not adequately discuss 
continuity of the Veteran's back symptoms after service as 
well as his lay statements regarding his back pain after 
service.  

In light of the October 2009 Joint Motion for Remand, along 
with the service treatment records referencing a May 1967 bus 
accident, which caused injuries to his right hand and wrist, 
the Board finds that the Veteran should be afforded a VA 
examination to determine whether his degenerative joint 
disease of the lumbar spine is related to the May 1967 in-
service bus accident.  The Board also notes that the Veteran 
is competent to assert that he has experienced symptoms 
relating to his back since service.  Given the Veteran's 
assertions that he has had back pain since service, there 
remains some question as to whether the Veteran's current 
lumbar spine disability is attributable to his active 
military service.  Thus, additional development is needed.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 
Charles v. Principi, 16 Vet. App. 370 (2002) (Holding that 
under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination where, the claimant had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he 
had had continuous symptoms of the disorder [i.e., ringing in 
the ears] since his discharge).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
this matter is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for the 
appropriate VA examination to determine 
whether there is a causal nexus between 
his active military service and his 
lumbar spine disability.  The claims file 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review has been 
accomplished.  All appropriate testing 
should be conducted, and all pertinent 
disabilities associated with the back 
found to be present should be diagnosed.  
The appropriate examiner must provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) the Veteran's 
lumbar spine disability had its origin in 
service or is in any way related to the 
Veteran's active service, or more 
properly attributable to other post 
service events.  In providing an opinion, 
the VA examiner is requested to 
specifically comment on the Veteran's 
service and post service treatment 
records, to include reference to the May 
1967 bus accident and treatment, 
photographs of a bus accident, and the 
Veteran's contentions of experiencing 
back symptoms since service.  A rationale 
for any opinion reached must be provided.  
If the VA examiner concludes that an 
opinion cannot be offered without 
engaging in speculation then she/he 
should indicate this.

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


